DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In view of the Appeal Brief filed on 05/26/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/               Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                         





Claims 1-12 and 20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 05/26/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1-12 and 20.
 Applicants' arguments, filed 05/26/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the components and structure of claimed “a combination of film forming polymers”.  It is unclear whether the polymers are different forms of a given specified polymer or is a combination of different types combination” meant when there is only one specified polymer is required. Additionally, it is unclear if the entire dosage form is a film or if the film encapsulates the oral dosage form, i.e. a film strip. In this regard, claim 20 recites the limitation "the film strip" in line 2.  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite a film strip.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites a polymeric film forming system including a combination of forming polymers selected to cause the film oral dosage form to reside and dissolve in the buccal cavity 
The specification discloses a number of polymers that can comprise the polymeric film forming system (see paragraph 0020), but does not disclose any further structure to the polymeric film forming system in order to cause the film oral dosage form to reside and dissolve in the buccal cavity or sublingual region of a subject being administered the loxapine film oral dosage form for a period of from 4 minutes to 50 minutes.  The state of the prior art, Meyer, teaches such films comprising film forming agents including polyvinyl pyrrolidone (i.e. povidone) and polyethylene glycol as polymers (paragraphs 0011-0012).  However, Meyer is silent as to polymer matrixes that can achieve a delayed release of from 4 minutes to 50 minutes.  Thus, the specification lacks sufficient guidance as to how to formulate the structure of “a polymeric film forming system” recited in claim 1 to achieve the function of the claimed system having a release period of from 4 minutes to 50 minutes. Claims 2-11 and 20 depend from claim 1.

Claim Rejections - 35 USC § 112
Claim limitation “a polymeric film forming system including a combination of forming polymers selected to cause the film oral dosage form to reside and dissolve in the buccal cavity or sublingual region of a subject being administered the loxapine film oral dosage form for a period of from 4 minutes to 50 minutes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bamdad (US 2003/0060487, as disclosed in IDS) in view of Meyer (US 2010/0063110) and Dang (US 2006/0110331, as disclosed in IDS).
The claimed invention is drawn towards a film comprising loxapine and a polymer wherein the oral film dosage form includes an alkaline substance that increases the pH of the oral film dosage form to maintain a neutral pH of from 6 to 8.
Rejection

	Bamdad does not explicitly teach (i) the oral film dosage form includes an alkaline substance that increases the pH of the oral film dosage form to maintain a neutral pH of from 6 to 8 recited in claim 1, (ii) loxapine in the form of an oral film dosage form further comprising povidone and polytethylene glycol recited in claims 9 and 11.
Regarding claims 1-3, Meyer is drawn towards oral disintegrable films, which can comprise a pharmaceutically active substance and reside in the mouth for 1 to 10 minutes (see abstract).  Meyer teaches such films comprising film forming agents including polyvinyl pyrrolidone (i.e. povidone) and polyethylene glycol as polymers (paragraphs 0011-0012).  Regarding claims 9, 11, 20, Meyer teaches polyvinylpyrrolidone present in an amount of 20 – 50% (paragraph 0123), and as a consequence it would follow that one of ordinary skill in the art would formulate other film forming polymers in a similar amount. 
Dang is drawn towards compositions comprising clozapine, which is structurally similar to loxapine (paragraph 0088).  Regarding the amendment to claim 1, filed 07/06/2020, Dang teaches such compositions in the form of consumable films (paragraph 0015), and teaches the use of pH buffers, such as phosphate buffer, to maintain the pH of the composition within a range of from about 4.5 to about 7.4 (paragraphs 0061, 1153).

One of ordinary skill in the art would have been motivated to do so since Meyer teaches formulating a film comprising a pharmaceutically active ingredient that can reside in the mouth for up to 10 minutes, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
With respect to the art rejection above, it is noted that the reference does not explicitly teach that the composition can be used in the manner instantly claimed, wherein the film forming system formulated to reside in the buccal cavity or sublingual region of a subject being administered the loxapine film oral dosage form for a period of from 4 minutes to 50 minutes or from 10 minutes to 30 minutes. However, the intended use of the claimed composition and characteristics thereof does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int' l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
Even though the range for the period of administration as taught by Meyer is not the same as the claimed periods, Meyer does teach an overlapping range of time periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Furthermore, the determination of the period of administration is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05(II). It would 
Even though the concentration of povidone as taught by Meyer is not the same as the claimed concentrations, Meyer does teach an overlapping range of time periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Furthermore, the determination of the period of administration is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05(II). It would have been obvious to one of ordinary skill in the art to optimize the concentration of povidone in order to increase the solubility of the composition.


Claims 4-6 , 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bamdad (US 2003/0060487, as disclosed in IDS), Meyer (US 2010/0063110), and Dang (US 2006/0110331, as disclosed in IDS) as applied to claims 1-3, 9, 11, and 20 above and further in view of Myers (US 8,765,167) and Krumme (US 2005/0226823) 
The teachings of Bamdad, Meyer, and Dang are presented above.
Bamdad, Meyer, and Dang do not teach an oral film dosage form further comprising an antioxidant, a pH stabilizer, a penetration enhancer, a plasticizer, and a sulfite salt.

Krumme is drawn towards film-like, active substance-containing preparations for application in the oral cavity or for transmucosal application with improved chemical stability (see abstract).  Regarding claim 10, Krumme teaches improving the stability of the film-like compositions by incorporating antioxidants such as sodium sulfite (paragraph 0031).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate an oral film dosage form further comprising an antioxidant, a pH stabilizer, a penetration enhancer, a plasticizer, a sulfite salt, povidone in an amount of from 3% to 50%, and polyethylene glycol, as suggested by Myers and Krumme, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since incorporation of an antioxidant such as sodium sulfite improved the stability of the film as taught by Myers and 
Regarding the limitation of povidone in an amount of from 3% to 50%, Myers teaches the incorporation of a water-soluble polymer such as polyvinyl pyrrolidone (i.e. povidone) (claim 3), and teaches films comprising water-soluble polymers in an amount of 0.01-60% (see Tables 2-16).  Even though the range for povidone as taught by Myers is not the same as the claimed amount, Myers does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of the amount of povidone is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the amount of povidone in order to provide sufficient support to the film formulation.
Regarding the limitation of 0.5 to 10% of buffer to achieve a pH between 6 to 8, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of buffer in the composition.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 7 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bamdad (US 2003/0060487, as disclosed in IDS), Meyer (US 2010/0063110), and Dang (US 2006/0110331, as disclosed in IDS)  as applied to claims 1-3, 9, 11, and 20 above and further in view of Vaya (US 2006/0024365).
The teachings of Bamdad, Meyer, and Dang are presented above.
Bamdad, Meyer, and Dang do not teach further comprising sodium hyaluronate.
Vaya is drawn towards oral dosage forms that can comprise actives such as loxapine (paragraphs 0027; claim 23).  Regarding claim 12, Vaya teaches such compositions comprising a mucoadhesive agent such as sodium hyaluronate (paragraph 0060).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a loxapine film oral dosage form further comprising sodium hyaluronate, as suggested by Vaya, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Vaya teaches sodium hyaluronate as a mucoadhesive agent, which would improve the adhesion of the loxapine 

Conclusion
Claims 1-12 and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ANDREW P LEE/Examiner, Art Unit 1628     

                                                                                                                                                                                                   /WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628